[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 23, 2009
                             No. 09-11873                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 95-03089-CR-3-RV

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JEFFERY JEROME TOLER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (November 23, 2009)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:
       Jeffery Jerome Toler appeals the district court’s denial of his motion for a

reduced sentence, pursuant to 18 U.S.C. § 3582(c)(2) and numerous guideline

amendments, including Amendment 706. On appeal, Toler argues the district court

erred by denying his motion for a sentencing reduction.1 After review, we affirm.2

       A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). “[D]eterminations made during the original sentencing

[cannot] be reconsidered or altered” during a § 3582(c)(2) proceeding. United

States v. Smith, 568 F.3d 923, 927 (11th Cir. 2009). A defendant is not eligible for

a sentence reduction if his guideline range is not changed by the applicable

retroactive guideline amendment. United States v. Williams, 549 F.3d 1337, 1339

(11th Cir. 2008). When the otherwise applicable guideline range is lower than the

applicable mandatory minimum, “the statutorily required minimum sentence shall



       1
          Toler also claims: (1) pursuant to United States v. Booker, 125 S. Ct. 738 (2005), the
court could reduce his sentence below the guidelines range because the guidelines are no longer
mandatory, and (2) under Kimbrough v. United States, 128 S.Ct. 558 (2007), the district court
was permitted to consider the crack/powder cocaine sentencing disparity. These contentions are
foreclosed by our decision in United States v. Melvin, 556 F.3d 1190, 1190 (11th Cir.), cert.
denied, 129 S.Ct. 2382 (2009), which held “Booker and Kimbrough do not apply to § 3582(c)(2)
proceedings.”
       2
         We review the district court’s legal interpretation in § 3582(c) proceedings de novo.
United States v. Williams, 549 F.3d 1337, 1338-39 (11th Cir. 2008).

                                                2
be the guideline sentence.” U.S.S.G. § 5G1.1(b). Therefore, a defendant

sentenced to a mandatory minimum is ineligible for a sentence reduction under

§ 3582(c). Williams, 549 F.3d at 1339-40.

      After Toler’s conviction for conspiracy to possess cocaine and crack with

intent to distribute, the district court imposed a mandatory life sentence. Toler can

not challenge the applicability of the mandatory minimum life sentence in a

§ 3582(c) proceeding. Smith, 568 F.3d at 927. Because Toler was sentenced to a

mandatory minimum, his guideline range can not be changed by Amendment 706

or any other guideline amendment and he is ineligible for a sentence reduction.

Williams, 549 F.3d at 1339-40. Accordingly, the district court did not err in

concluding it lacked jurisdiction to reduce Toler’s sentence due to his mandatory

minimum life sentence.

AFFIRMED.




                                          3